Dismissed and Memorandum Opinion filed September 29, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00582-CV
                                    ____________

                        JANICE STANTON-HINES, Appellant

                                            V.

                      M. LOUISE STANTON, ET AL, Appellees


                       On Appeal from the 152nd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-74736


                     MEMORANDUM                      OPINION

      This is an appeal from a judgment signed June 7, 2011. The notice of appeal was
filed on July 1, 2011. To date, our records show that appellant has neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict
Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing fees in court of
appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same).

       On August 25, 2011, this court ordered appellant to pay the appellate filing fee on or
before September 9, 2011, or the appeal would be dismissed. Appellant has not paid the
appellate filing fee. Accordingly, the appeal is ordered dismissed. See Tex. R. App. P.
42.3(c) (allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Frost, Seymore, and Jamison.




                                             2